Citation Nr: 0210359	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  96-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of 
pneumothorax, currently rated as 10 percent disabling. 

2.  Entitlement to a compensable initial rating for residuals 
of fracture of the 9th rib.

3.  Entitlement to service connection for residuals of a 
lobectomy, to include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from August 1979 to November 
1981.

This appeal arises from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that inter alia granted service 
connection for residuals of pneumothorax and for residuals of 
fractured ribs and assigned noncompensable ratings for each.  
That decision denied service connection for chronic 
obstructive pulmonary disease (COPD). The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In a December 1998 rating decision, the RO assigned a 10 
percent rating for residuals of pneumothorax effective from 
May 1994.  That decision also denied service connection for 
residuals of lobectomy to include COPD on a not-well-grounded 
basis and continued a noncompensable rating for residuals of 
a fracture of the right 9th rib.  Inasmuch as a higher 
evaluation is potentially available for each, and as the 
issue of the correct initial ratings was already in appellate 
status at the time of the December 1998 rating action, the 
Board will consider entitlement to higher initial ratings for 
the entire appeal period and the propriety of a staged 
rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999). 

The veteran has not requested a hearing.  


FINDINGS OF FACT

1.  A fracture of the 9th right rib has caused no residual 
impairment.  

2.  Prior to February 17, 1999, the residuals of pneumothorax 
were manifested by complaint of frequent attacks of chest 
pain, breathing difficulty, frequent colds, wheezing, and 
phlegm, which resulted in impairment more nearly 
approximating that of moderate asthma. 

3.  From February 17, 1999, the residuals of pneumothorax 
have been manifested by dyspnea on exertion that is only 
temporarily relieved by medication and which precludes more 
than light manual labor. 

4.  At no time during the appeal period has residuals of 
pneumothorax caused severe dyspnea on slight exertion, marked 
loss of weight, or other severe impairment of health.  

5.  It is at least as likely as not that COPD is related to 
lung injuries sustained during active service.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
residuals of fracture of the 9th rib have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27. 4.31. 4.40, 4.71a. 
Diagnostic Code 5297 (2001).

2.  The criteria for a 30 percent rating, and no higher, for 
residuals of pneumothorax fracture have been met for the 
period prior to February 17, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, (2001); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 
6602 (effective prior to October 7, 1996); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Code 6843 (2001).

3.  The criteria for a 60 percent rating, and no higher, for 
residuals of pneumothorax fracture have been met for the 
period beginning on February 17, 1999.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, (2001); 38 C.F.R. §§ 4.96, 4.97, Diagnostic 
Code 6602 (effective prior to October 7, 1996); 38 C.F.R. 
§§ 4.96, 4.97, Diagnostic Code 6843 (2001).

4.  Resolving all reasonable doubt in the veteran's favor, a 
lobectomy and related COPD were incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Higher Initial Ratings

The veteran filed a service connection claim in May 1994, 
reporting that he had lost about half of his right lung 
during active service.  He indicated that he received 
workmen's compensation for a later, civilian job-related, 
ruptured cervical disc and that he last worked in July 1990.  

In June 1994, the veteran underwent a VA general medical 
examination during which he complained of chest pain, 
difficulty breathing, and frequent colds with wheezing and 
phlegm, and dyspnea on walking three blocks or on climbing 
one flight of stairs.  He had a productive cough with yellow, 
thick sputum and it was noted that he had stopped smoking 
about 21/2 years earlier.  The examiner noted a right infra-
mammary 13-cm surgical scar and a few drainage tube scars on 
the right lower chest.  Breath sounds were bronchovesicular 
throughout with no rales, rhonchi, or wheezing.  Both lungs 
appeared to expand fully and equally.  A chest X-ray was 
normal.  Pulmonary function testing showed moderate 
restrictive and slight obstructive lung impairment, however.  
The diagnoses included chronic obstructive pulmonary disease 
(COPD) with moderate restrictive and slight obstructive lung 
impairment and residuals of fractured ribs, right-sided 
pneumothorax, and right lower lobectomy.  The examiner noted 
that the claims file was not available for review.  

In October 1994, the veteran supplied VA outpatient treatment 
reports from East Orange VA Medical Center reflecting that in 
June 1994 his heart was evaluated and a history of fast 
heartbeat was noted.  A current ECG (electrocardiogram) 
showed normal heartbeat and heart signs.

As noted in the introduction, in November 1994, the RO 
established service connection for residuals of pneumothorax 
and for residuals of fractured ribs.  Noncompensable 
evaluations were assigned under Diagnostic Code 5299-5297 for 
a fractured 9th right rib and under Diagnostic Code 6699-6602 
for residuals of pneumothorax, effective from May 1994, the 
date of receipt of the claim.

During an April 1997 VA respiratory disease examination, the 
veteran reported exertional shortness of breath after walking 
one or two blocks or climbing a flight of stairs.  He denied 
any chest pain or use of an inhaler.  He reported a bout of 
pneumonia in 1996 with a 10-day hospitalization, but no other 
care for his lungs in over 10 years.  He reported violent 
coughing spells on maximal exhalation and a history of 
occasional cough with experation.  The examiner noted a scar 
on the right chest, lungs clear to auscultation and 
percussion, and no pain on palpation.  The report reflects 
that a pulmonary function test was scheduled but that the 
veteran was not able to perform the test.  

In May 1998, the veteran reported that he had submitted all 
the evidence and release forms that the RO had requested. 

A July 1998 VA respiratory compensation and pension 
examination report reflects the veteran's complaints of 
shortness of breath on exertion, and coughing.  Findings 
showed a clear chest, 5 well-healed scars, and a normal 
heart.  A chest X-ray showed normal lungs, normal heart size, 
and no infiltrates.  A July 1998 pulmonary function test 
showed forced expiratory volume in one second (FEV-1) of 73 
percent and FEV-1/FVC ratio of 91 percent.  The diagnoses 
were COPD, history of right lung injury and status post right 
lobectomy, by history, from patient.  The examiner also 
reported that a chest X-ray did not show any obvious rib 
fracture.  

In a December 1998 rating decision, the RO continued a 
noncompensable rating for the fractured 9th right rib under 
Diagnostic Code 5299-5297, on the basis of no finding of any 
impairment.  The RO assigned a 10 percent rating, from May 
1994, for residuals of pneumothorax on the basis of the prior 
provisions of Diagnostic Code 6602, bronchial asthma, for the 
portion of the appeal period prior to October 7, 1996, and 
continued the rating under the current criteria of Diagnostic 
Code 6602 from October 7, 1996.  The RO issued a supplemental 
statement of the case in December 1998 that supplied both 
versions of the rating criteria.  

The veteran submitted a February 1999 private X-ray report 
from Radiology Associates of Delaware Valley.  The report 
notes no acute disease or infiltrate but also notes that PA 
and lateral views showed a smaller right lung volume.  The 
heart, hila, mediastinum, and bony thorax looked normal.  

In February 1999, the veteran reported that pneumonia 
recurred in August 1998 and that a diagnosis of bronchitis 
had been given.  He currently used an inhaler and took 
Biaxin, an antibiotic.  He felt that his health and breathing 
problems had worsened.  He submitted a copy of a June 1980 
Honolulu Police Department report that notes he was taken by 
ambulance to Tripler on June 6, 1980.   

An April 2000 VA bone examination report notes that the 
veteran reported that since the 1980 rib fracture he had an 
aching sensation on inclement weather when he coughed, mowed 
the lawn, or rowed a boat.  He reported unimpeded right upper 
extremity motion and that he was currently unemployed.  The 
examiner found no swelling and no pain upon palpation, 
percussion, or compression.  The lungs appeared to be clear 
to auscultation and percussion.  A chest X-ray showed mild 
thoracic spine scoliosis, healed 9th right rib fracture, and 
no infiltrates or pneumothorax.  The diagnosis was post 
fracture, 9th rib on the right.  

The veteran also underwent a VA respiratory examination in 
April 2000.  The examiner noted that the claims file was not 
available for review, but that the veteran reported that he 
received Social Security Administration (SSA) disability 
benefits and had been unemployed for 10 years.  During the 
examination, the veteran complained of coughing, phlegm, 
shortness of breath, and chest pain in the scar area.  He 
said that he got pneumonia twice per year and had five or six 
hospitalizations for pneumonia.  He used an inhaler for 
shortness of breath and experienced shortness of breath 
walking one block.  He could not climb a staircase and he 
stopped smoking 10 to 12 years earlier.  The examiner noted a 
5-inch scar on the right chest with 3 small drainage tube 
scars below it.  The lungs were clear to auscultation and 
percussion but breath sounds were markedly diminished in the 
right anterior lower lobe area, while present in the right 
posterior lower lobe area.  A chest X-ray showed mild 
thoracic scoliosis to the right with a healed 9th rib 
fracture.  

An April 2000 VA pulmonary function test showed that FEV-1 
was 69 percent on both pre and post-dilator readings and FEV-
1/FVC ratio was 84 percent pre and 82 percent post-dilator.  
The diagnoses were status post multiple pneumothorax after 
attack. 

In October 2000, the RO received SSA records reflecting that 
in 1995 the veteran was determined to be disabled from 
working due to dysthymia, left thoracic outlet syndrome, 
bilateral moderate sensorineural hearing loss, left ulnar 
neuritis, and history of fractured ribs, right pneumothorax, 
right lower lobectomy, COPD, cervical laminectomy, mild left 
rotator cuff tendonitis, history of esophageal tear and 
bleeding, gastric ulcer; history of left carpal tunnel 
release, and spondylolisthesis of L5-S1.  

B.  Service Connection

The veteran's service medical records (SMRs) reflect that he 
incurred chest injuries in an altercation on June 7, 1980.  
X-rays showed a fracture of the right posterior 9th rib, 
placement of a chest drainage tube, and a small right 
pneumothorax.  A right pneumothorax recurred during his 
initial 21-day hospitalization.  Follow-up X-rays showed 
right lower lobe haziness felt to represent a lung contusion.  

Tripler Army Hospital reports reflect that the veteran was 
discharged from the hospital on July 2, 1980, only to be re-
admitted on July 4th, following a spontaneous pneumothorax 
that recurred while walking down the street.  On July 14, he 
underwent surgery for adhesions that had formed between the 
lung and parietal pleura around the diaphragm and around the 
old chest tube site.  The adhesions were lysed and a 
"pleural abrasion" procedure was done.  A new chest tube 
was then placed.  

An October 1981 service medical treatment report reflects 
treatment for upper respiratory complaints, vigorous 
coughing, and right pleuritic chest pain. The report notes 
prior surgery for pleural abrasion and pleural adhesion and 
notes that the veteran had not had a right partial 
pneumonectomy.

In his original service connection claim filed in May 1994, 
the veteran reported that he had lost about half of his right 
lung during active service. 

In June 1994, the veteran underwent a VA general medical 
examination during which he complained of chest pain, 
difficulty breathing, and frequent colds with wheezing and 
phlegm, and dyspnea on walking three blocks or on climbing 
one flight of stairs.  Pulmonary function testing showed 
moderate restrictive and slight obstructive lung impairment.  
The diagnoses included chronic obstructive pulmonary disease 
(COPD) with moderate restrictive and slight obstructive lung 
impairment, right-sided pneumothorax, and right lower 
lobectomy.  The examiner noted that the claims file was not 
available for review and that the veteran had reported that 
he had undergone right lower lobectomy while in the Navy.  

As noted in the introduction, in November 1994, the RO denied 
service connection for COPD.

In a substantive appeal, the veteran asserted that he had 
undergone right lower lobe lobectomy while in service and 
indicated that he felt that all current lung problems were 
the result of the June 1980 assault injuries.

During an April 1997 VA respiratory disease examination, the 
veteran gave a history of right lower lung lobectomy.  He 
reported current symptoms.  The diagnosis was status post 
right lower partial as per vet.  

In May 1998, the veteran reported that he had submitted all 
the evidence and release forms that the RO had requested. 

A July 1998 VA respiratory compensation and pension 
examination report notes a clear chest, 5 well-healed scars, 
and a normal heart.  A chest X-ray showed normal lungs, 
normal heart size, and no infiltrates.  The diagnoses were 
COPD, history of right lung injury and status post right 
lobectomy, by history, from patient.  The examiner felt that 
COPD was not result of pneumothorax but stated that right 
lung injury/right lobectomy may result in COPD.  

In November 1998, the VA examiner who rendered the July 1998 
opinion reported that the diagnosis of status post right 
lobectomy had been based solely on the veteran's reported 
history.  The examiner added that the July 1998 X-ray did not 
show any sign of right lobectomy or scars.   

In a December 1998 rating decision, the RO determined that a 
claim of entitlement to service connection for residuals of 
lobectomy to include COPD was not well grounded on the basis 
of no link between COPD and active service.  

The veteran submitted a February 1999 private X-ray report 
from Radiology Associates of Delaware Valley.  The report 
notes that PA and lateral views showed a smaller right lung 
volume. 

In February 1999, the veteran again reported that he 
underwent right lobectomy in service and emphasized that no 
doctor had ever disputed that fact.  He questioned why a 
private X-ray would show smaller right lung volume if a 
lobectomy had not been performed.  He submitted a copy of a 
June 1980 Honolulu Police Department report that notes he was 
taken by ambulance to Tripler on June 6, 1980. 

The veteran underwent a VA respiratory examination in April 
2000.  The examiner noted that the claims file was not 
available for review.  The veteran reported his right lower 
lung lobectomy during active service.  The examiner noted a 
5-inch scar on the right chest with 3 small drainage tube 
scars below it.  The lungs were clear to auscultation and 
percussion but breath sounds were markedly diminished in the 
right anterior lower lobe area, while present in the right 
posterior lower lobe area.  A chest X-ray showed mild 
thoracic scoliosis to the right with a healed 9th rib 
fracture.  After pulmonary function testing, the examiner 
gave a diagnosis of status post multiple pneumothorax after 
attack.  The examiner felt that the veteran had undergone a 
right lower lobectomy.

In October 2000, the RO received SSA records reflecting that 
in 1995 the veteran was determined to be disabled from 
working due to dysthymia, left thoracic outlet syndrome, 
bilateral moderate sensorineural hearing loss, left ulnar 
neuritis, and history of fractured ribs, right pneumothorax, 
right lower lobectomy, COPD, cervical laminectomy, mild left 
rotator cuff tendonitis, history of esophageal tear and 
bleeding, gastric ulcer; history of left carpal tunnel 
release, and spondylolisthesis of L5-S1.  Among the medical 
reports accompanying the SSA records is a February 1995 
report from Deborah Heart and Lung Center that reflects that 
an abnormal chest X-ray prompted a computerized tomography 
(CT) scan of the chest.  The CT scan showed that there had 
been a prior right thoracotomy and partial resection of the 
right lung due to trauma.  The SSA records also included an 
August 1998 CT lung scan (with intravenous contrast) report 
that notes no significant abnormality.  

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
necessary evidence has been obtained with regard to the 
veteran's claims and that the requirements of the VCAA have 
in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed to prevail on the claim.  VA has 
examined the veteran to determine the nature and extent of 
residuals of pneumothorax and fracture of the right 9th rib 
as well as the etiology of his COPD.  All pertinent medical 
evidence has been received including private and VA medical 
records and Social Security Administration records.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been given adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2001).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

A.  Residuals of 9th Right Rib Fracture 

The RO has rated the residuals of a right 9th rib fracture by 
analogy under the "built-up" Diagnostic Code of 5299-5297, 
because there is no specific diagnostic code for rib 
fracture.  38 C.F.R. §§ 4.20, 4.27, 4.31 (2001).  Under 
Diagnostic Code 5297, removal of one rib or resection of two 
or more ribs without regeneration warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2001).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The pertinent medical evidence of record, which consists 
mainly of the VA bone examination report of April 2000, 
attributes no residual disability to the rib fracture.  
Although the veteran reported an aching sensation during 
inclement weather when he coughed, mowed, or rowed, the 
examiner to whom he reported those symptoms did not find that 
aching or any other impairment to be the result of the 
fractured rib.  Thus, the Board cannot use the veteran's 
statements as medical evidence of a disability associated 
with a fractured rib.  The veteran, as a layman without 
proper medical training and expertise, is not competent to 
provide probative evidence on a medical matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
competent evidence of record attributes no residual pain or 
other evidence of other functional impairment, such as the 
DeLuca factors listed above, to a fractured 9th right rib.  
Therefore, the Board finds that the criteria for a 
compensable rating for residuals of a rib fracture are not 
more closely approximated and the claim for a compensable 
rating must be denied.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 58 
(1991).  

B.  Higher Initial Rating for Residuals of Pneumothorax

The Board observes that, effective October 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
respiratory disease.  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  As such, VA must consider the claim pursuant 
to the former criteria during the course of the entire 
appeal, and since October 7, 1996, under the revised 
criteria, applying whichever is more favorable to the 
veteran.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997). 

The RO has assigned Diagnostic Code 6699-6602 to the service-
connected residuals of pneumothorax and has rated it 
analogously to bronchial asthma.  See 38 U.S.C.A. § 4.97, 
Diagnostic Code 6814 (effective prior to October 7, 1996).  
In accordance with that subsection, residuals of a 
pneumothorax are to be rated analogously to bronchial asthma 
under Diagnostic Code 6602.  On October 7, 1996, the rating 
schedule was revised.  From that time, the diagnostic code 
for pneumothorax changed to Diagnostic Code 6843 and is to be 
rated under new criteria contained in the general rating 
formula for restrictive lung disease.  38 U.S.C.A. § 4.97 
(2001).

The RO has assigned a 10 percent rating for residuals of 
pneumothorax effective from May 1994 (for the entire appeal 
period).  The Board must therefore determine whether there is 
any basis to assign a rating higher than 10 percent for any 
portion of the appeal period under the former schedule and 
must also determine whether the revised schedule would be 
more favorable since October 7, 1996. 

Under the prior provision, for the analogous condition of 
bronchial asthma, a 10 percent rating is warranted for mild 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times per 
year with no clinical findings between attacks.  A 30 percent 
rating is warranted for moderate asthma, that is, asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating is warranted for severe bronchial asthma 
that is characterized by frequent attacks (one or more per 
week), marked dyspnea on exertion between attacks with only 
temporary relief by medication and more than light manual 
labor is precluded.  A 100 percent rating is warranted for 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996).

The evidence of record for the period prior to October 7, 
1996, consists mainly of the June 1994 VA general medical 
examiner's findings together with those symptoms that the 
veteran reported during that examination.  The veteran's 
original claim form and other documents do not contain any 
specific respiratory symptoms.  Unfortunately, neither the 
veteran's complaints nor the June 1994 VA examiner's comments 
and diagnoses address the frequency of those respiratory 
symptoms that the veteran reported during the June 1994 
examination, and the examiner found the veteran's breathing 
to be normal and his chest to be clear at that time.  It is 
also noted that in April 1997 the veteran reported a bout of 
pneumonia in 1996 with a 10-day hospitalization, but no other 
care for his lungs in over 10 years, and no inhalers. 

Noting that the veteran, as a layman, is competent to report 
clearly observable symptoms, and resolving any reasonable 
doubt on the matter in his favor, the Board will accept his 
complaints of chest pain, breathing difficulty, frequent 
colds, wheezing, and phlegm as satisfactory evidence of such.  
The Board must ascertain whether these symptoms more nearly 
approximate the criteria for a 30 percent or greater rating 
under Diagnostic Code 6602, that is, whether they more nearly 
approximate a "moderate" asthma condition manifested by 
frequent attacks separated by only 10 to 14 day intervals, or 
worse.  

The Board finds it at least as likely as not that the 
frequency and severity of the symptoms reported in June 1994 
do approximate the criteria for a "moderate" asthma 
condition.  The examiner found moderate restrictive and 
slight obstructive disease to be present, which suggests that 
a respiratory disability was manifested continuously 
throughout the period.  However, the symptoms clearly did not 
approximate the criteria for a 60 percent rating.  During the 
period, there was no complaint of marked dyspnea on exertion 
relieved only temporarily by medication.  The veteran did not 
allege that respiratory disability precluded any more than 
light manual labor.  Finally, SSA records reflect that 
disability from employment began in 1995 due to multiple 
health problems, among which is pneumothorax.  However, SSA's 
list of multiple disabling conditions does not suggest that 
the residuals of pneumothorax alone would not have precluded 
more than light manual labor in 1995.  Thus, the Board finds 
that prior to October 7, 1996, the criteria for a 30 percent 
rating, and no higher, are met.  A 30 percent rating must 
therefore be awarded for the portion of the appeal period 
prior to October 7, 1996.  

From October 7, 1996, the veteran's residuals of pneumothorax 
have continued to be manifested by chest pain, breathing 
difficulty, frequent colds, wheezing, and phlegm.  He 
reported in April 1997 that he had exertional shortness of 
breath after walking one or two blocks or after climbing a 
flight of stairs; however, he denied any use of medication, 
such as an inhaler.  The Board finds that these symptoms 
continue to more nearly approximate the criteria for moderate 
asthma under Diagnostic Code 6602.  During the period from 
October 7, 1996 to February 1999, the criteria for a 30 
percent rating and no higher continued to be met.  No 
pulmonary function test results or other evidence suggesting 
that a higher rating is warranted under Diagnostic Code 6643.  
The 30 percent rating must therefore be continued to February 
17, 1999.  

On February 17, 1999, the veteran reported that he used an 
inhaler and an antibiotic and he also reported that he felt 
that his condition had worsened.  Indeed, findings at a VA 
respiratory examination in April 2000 revealed markedly 
diminished breath sounds in the right anterior lobe area.  
Although a report of exertional shortness of breath after 
walking approximately one block or climbing one flight of 
stairs had been made in 1997, the use of medication for the 
condition was first reported in the February 17, 1999, 
letter.  That date, February 17, 1999, therefore reflects the 
beginning of increased disability, which more nearly 
approximates marked dyspnea on exertion that is relieved only 
temporarily by medication and which precludes more than light 
manual labor.  Under the former provisions, the symptoms 
caused by residuals of pneumothorax have more nearly 
approximated the criteria for a 60 percent rating since 
February 1999.  

The Board must next determine whether revised criteria of 
Diagnostic Code 6643 might warrant a rating higher than 30 
percent from October 7, 1996, and higher than 60 percent for 
the period since February 17, 1999.  

The revised criteria of Diagnostic Code 6643 provides that 
residuals of pneumothorax is to be rated under the general 
rating formula for restrictive lung disease.  Under that 
formula, a 60 percent evaluation is warranted for FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation is 
warranted for FEV-1 less than 40 percent of predicted value, 
or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less 
than 40 to percent of predicted value, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or 
pulmonary hypertension (shown by echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; where the individual requires outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).

Under the revised rating provisions, the veteran's symptoms 
do not warrant a rating higher than already assigned.  A July 
1998 pulmonary function test yielded an FEV-1 of 73 percent 
and an FEV-1/FVC ratio of 91 percent.  These values do not 
more nearly approximate the criteria for a 60 percent rating 
prior to February 17, 1999.  

An April 2000 pulmonary function test yielded an FEV-1 of 69 
percent and FEV-1/FVC ration of 82 percent.  At that time, 
the veteran reported that he got pneumonia twice per year, 
that he could not climb a staircase, and that walking one 
block produced shortness of breath.  These symptoms do not 
suggest that the criteria for a 100 percent rating are more 
nearly approximated under the revised version.  The Board 
finds that overall, the criteria for a 30 percent rating are 
more nearly approximated during the period prior to February 
17, 1999, and from that time, the criteria for a 60 percent 
rating are more nearly approximated.  

38 C.F.R. § 3.321(b) (2001) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 

C.  Service Connection for Residuals of Lobectomy and COPD

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  
"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown be service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

In this case, the medical evidence is in conflict.  The SMRs 
reflect that the veteran underwent an "abrasion" procedure 
to release pleural adhesions that had formed after a lung 
injury.  The SMRs do not describe what the "abrasion" 
procedure involved nor do they mention that a lobectomy was 
performed.  In 1981, an examiner noted that no lobectomy had 
been performed according to the veteran's SMRs.  A computed 
tomography (CT) scan of the chest in August 1998 revealed no 
significant abnormality.

Other competent medical evidence suggests that the veteran 
has undergone a lobectomy at some time, however.  The first 
of these is the February 1995 CT report submitted by SSA that 
indicates that the veteran had undergone a right thoracotomy 
and partial resection of the lung due to trauma.  Although a 
July 1998 VA X-ray did not show any sign of lobectomy, a 
February 1999 private X-ray did show a smaller right lung 
volume.  The second is an April 2000 VA report that notes 
diminished right lower lung sounds and concludes that a right 
lower lobectomy had been performed.  

In view of the foregoing, there exists an approximate balance 
of positive and negative evidence regarding the question of 
whether the veteran underwent a right lobectomy in service.  
38 C.F.R. § 3.102 (2001).  Due to the lack of evidence, 
medical or otherwise, suggesting that the veteran underwent 
any lung surgery following service, and by resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran did indeed undergo a right lobectomy in service.  
Id.

The ultimate issue for resolution, however, is whether the 
veteran's COPD is related to active service.  In July 1998, a 
VA examiner appears to have responded positively to that 
question.  Although the opinion expressed is not one of 
certainty, the examiner did state that a right lung 
injury/lobectomy may result in COPD.  Notwithstanding the 
Board's finding of the occurrence of an in-service lobectomy, 
it is undisputed that the veteran did suffer an in-service 
right lung injury.  Resolving any remaining doubt in favor of 
the veteran, the Board finds that a lobectomy with resulting 
COPD was incurred in active service.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  



ORDER

1.  A compensable initial rating for residuals of fracture of 
the 9th rib is denied.  

2.  A 30 percent evaluation for residuals of pneumothorax is 
granted for the period prior to February 17, 1999, subject to 
the laws and regulations concerning the payment of monetary 
benefits.

3.  A 60 percent evaluation for residuals of pneumothorax is 
granted for the period beginning on February 17, 1999, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

4.  Service connection for residuals of lobectomy, to include 
COPD, is granted.



		
	ANNE M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

